Citation Nr: 1456671	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-27 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a shoulder disability.

2.  Entitlement to service connection for disability affecting the fallopian tube.

3.  Entitlement to service connection for a respiratory disability, to include asthma.

4.  Entitlement to service connection for arthritis of the upper and lower back.

5.  Entitlement to service connection for arthritis of the bilateral lower extremities, to include the legs, ankles, and feet.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for residuals of stroke.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985, and from November 1990 to November 1994.

These matters come to the Board of Veterans' Appeals (Board) from March 2009 and October 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in September 2014; the transcript is of record.

The Board notes that the Veteran's claims were initially denied in a March 2009 rating decision and at that time there were no service treatment or personnel records on file.  In September 2009, service treatment records were associated with the claims folder, as were VA outpatient treatment records.  In an October 2009 rating decision, the claims were readjudicated and denied.  Thereafter, in May 2010, service personnel records were associated with the claims folders.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to (i) service records that are related to a claimed in -service event, injury, or disease, regardless of whether such records mention the veteran by name.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  An exception is when VA could not have obtained records when it decided the claim because the records did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that she sought  treatment at the Washington D.C. VA Medical Center (VAMC) in 1996 and thereafter.  T. at 4.  The Veteran's treatment records should be requested from this facility.  

Respiratory disability, to include asthma

The Veteran testified that her asthma began during her first period of service, which resulted in chronic obstructive pulmonary disease (COPD) and congestive heart failure.  T. at 9.  She should be afforded a VA examination to assess the nature and etiology of her claimed respiratory disability, to include asthma.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Back

The Veteran asserts that she has a back disability as a result of moving and lifting in service.  T. at 3.  She asserts that she sought treatment at Walter Reed Medical Center in 1996.  An attempt should be made to obtain the Veteran's treatment records from this facility.  The Veteran should be afforded a VA examination to assess the nature and etiology of any back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Bilateral lower extremities, to include the legs, ankles, and feet

A January 1991 service treatment record reflects an assessment of idiopathic lower extremity swelling and some bilateral ankle and lower extremity edema.  She was placed on a profile for 10 days.  09/14/09 VBMS entry at 1,8.  

The Veteran asserts that she injured her legs, feet, and ankles during basic training in 1990.  T. at 6.  

The Veteran should be afforded a VA examination to assess the nature and etiology of any bilateral lower extremity disability affecting the legs, ankles, or feet.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Acquired psychiatric disability, to include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th ed. (1994) (DSM-V).

The Veteran asserts that she was raped by three fellow soldiers while stationed in Germany; she did not report it.  T. at 13.  Service personnel records contain no evidence confirming the occurrence of such an event, thus the Board must consider evidence from sources other than her service records to corroborate her account of the stressor incident.  See 38 C.F.R. § 3.304(f)(3).  

VBA's Adjudication Procedure Manual, M21-1 MR, IV, Part ii, Subpart 1, Chapter D, Section 14 provides guidance as to the development of these cases.  In this case, where available records may not provide objective or supportive evidence of the alleged in-service traumatic stressor, it is necessary to develop for this evidence. 

PTSD claims based on personal assault are subject to the provisions of 38 C.F.R. § 3.304(f)(5), due to the special nature of such claims.  This regulation addresses the use of various types of evidence, including evidence of behavior changes following the claimed assault.  The regulation also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  See Bradford v. Nicholson, 20 Vet. App. 200 (2006), in which the Court found that VA neglected to comply with 38 C.F.R. § 3.304(f)(5), that requires that, when claimants allege post-traumatic stress disorder on the basis of in-service personal assault, VA must advise them of alternative sources of evidence for proving the occurrence of personal assault before denying their claims.

While the Veteran was issued a notice letter as to VA's duty to assist in February 2009 pertaining to her claim of service connection for an acquired psychiatric disability, to include PTSD, there is no indication that the letter addressed the particulars of this regulation in such notice letter.  The record does not indicate that the Veteran was specifically advised as to her alleged sexual assault, and the necessity of providing additional details of her alleged stressful incident(s) in service, or that she may provide corroborating evidence from alternate sources of information.  See Bradford v. Nicholson, supra.  Such details are necessary so that VA can properly explore alternative sources for information to corroborate the alleged stressor incident.  See Patton v. West, 12 Vet. App. 272 (1999) (holding that the provisions in M21-1, Part III, 5.14(c) (April 30, 1999), which address PTSD claims based on personal assault and provide for development of alternate sources for information, are substantive rules which are the equivalent of VA regulations and must be considered); see also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Thus, the RO/AMC should provide notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(3).  

The VA outpatient treatment records do not reflect a diagnosis of PTSD, but they do reflect a diagnosis of adjustment disorder and treatment for substance abuse.  See 05/30/14 VBMS entries, 03/24/06 VA outpatient treatment record at 13.  Irrespective of whether the Veteran's stressor is verified, under the circumstances of this case the Board believes that such a review of the evidence and medical opinion are necessary to comply fully with 38 C.F.R. § 3.304(f)(5).  

Bilateral hearing loss

The Veteran testified that she was exposed to noise during service due to duties associated with being a mechanic.  T. at 11-12.  She first noticed problems with her hearing in 1994.  Id.  She should be afforded a VA examination to assess the nature and etiology of her claimed bilateral hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

On remand, associate with the Virtual folder updated treatment records from the Martinsburg, West Virginia VAMC for the period from January 13, 2012.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request that the Veteran provide any additional information possible regarding the stressful events claimed to have caused PTSD, and to identify potential alternative sources for supporting evidence regarding the alleged military sexual trauma and other stressors she alleges occurred in service.  In particular, the Veteran should provide as much detailed information as possible including the dates, places, names of people present, and detailed descriptions of events, if not already of record.  The RO/AMC should then request any supporting evidence from alternative sources identified by the Veteran and any additional alternative sources deemed appropriate.

2.  The RO/AMC should send the Veteran a letter in connection with asking her to help corroborate her reported experience of sexual assault in service, pursuant to M21-1.  The Veteran should be specifically advised that she may provide corroborating evidence of her alleged military sexual trauma in service from alternate sources of information.  The RO/AMC should review the evidence of record and ensure that it has fully complied with the provisions of VA Adjudication Manual M21-1, Part III, 5.14 (c) (April 30, 1999).  The RO should furnish the Veteran with clear notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(3). 

3.  Request the Veteran's treatment records from the Washington D.C. VAMC for the period from January 1, 1996.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

4.  Associate with the Virtual folder updated treatment records from the Martinsburg VAMC for the period from January 13, 2012.

5.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of her claimed respiratory disability, to include asthma.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  

The examiner should opine whether a respiratory disability, to include asthma, is at least as likely as not (a 50 percent or higher degree of probability) due to active service?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran's service treatment records are unavailable.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report.  The examiner should explain why an opinion cannot be offered.

6.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of her claimed back disability.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  

a)  The examiner should identify all disabilities associated with the upper and lower back.

Consideration should be given to all diagnoses of record.

b)  The examiner should opine whether a disability of the back, is at least as likely as not (a 50 percent or higher degree of probability) due to active service?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran's service treatment records are unavailable.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report.  The examiner should explain why an opinion cannot be offered.

7.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of her claimed disability of the bilateral lower extremities, to include legs, ankles, and feet.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  

a)  The examiner should identify all disabilities associated with the legs, ankles, and feet.

Consideration should be given to all diagnoses of record.

b)  The examiner should opine whether a disability of the bilateral lower extremities, is at least as likely as not (a 50 percent or higher degree of probability) due to active service?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran's service treatment records are unavailable.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report.  The examiner should explain why an opinion cannot be offered.

8.  AFTER all outstanding treatment records have been associated with the Virtual folder, schedule the Veteran for a VA psychiatric examination to determine the etiology of any diagnosed psychiatric disorder, including PTSD, found to be present.  All indicated tests and studies should be conducted and all clinical findings reported in detail.

a)  The examiner is advised that the Veteran maintains that she was sexually assaulted while in active service from November 1990-November 1994.  The examiner should comment as to whether the Veteran's psychiatric presentation, and history, appear consistent with her claimed stressor.

b)  The examiner should elicit as much detail as possible from the Veteran as to such claimed stressors, e.g., locations, dates, and identities of individuals involved.  Then, the examiner should consider the Veteran's alleged in-service stressors for the purpose of determining whether such stressors were severe enough to have caused the current psychiatric symptoms, and whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied by the in-service stressors.  The diagnosis should conform to the psychiatric nomenclature and diagnostic criteria contained in DSM-IV.

c)  If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  If PTSD is diagnosed, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed PTSD is a result of service.  The diagnosis should conform to the psychiatric nomenclature and diagnostic criteria contained in the DSM-V.
 
The examiner is specifically requested to provide a detailed medical analysis and interpretation of any behavioral changes that occurred at or close in time to the alleged stressor that could possibly indicate its occurrence.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

d)  If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is causally related to military service.

Please provide reasons for the opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran's service treatment records are unavailable.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

9.  AFTER all outstanding treatment records have been associated with the Virtual folder, schedule the Veteran for a VA audiological examination in order to determine the nature and etiology of any current bilateral hearing loss.  The Virtual folder must be reviewed in conjunction with the examination.  

The examiner should note that the Board concedes that the Veteran had noise exposure during service, and that the service treatment records are unavailable.

After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 
Please state whether any bilateral hearing loss disability is at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include conceded noise exposure.

Please provide reasons for the opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

10.  If entitlement to service connection for any of the claimed disabilities remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




